Smith, Justice.
— I have had a full opportunity of considering the opinion *176delivered by my brother Ye ates ; and as I perfectly concur in all its principles, I shall confine myself to a simple declaration of assent. I could not hope, indeed, to add to the argument; and I am certain, I could not equal the language which he has used on the occasion.
By the Court. — Let the rule be discharged. (a)

 Since this decision was pronounced, the subject has been revived and agitated in various interesting forms. In the winter of 1801-2, several petitions were presented by the intruders, to the legislature, requesting their interposition, but the committee of the senate, to whom these petitions were referred, reported against them, and admitted, that the controversy belonged exclusively to the courts of justice. But soon after this report was made, a bill was introduced, entitled “An act,” &c. which recites the existing controversies, gives a legislative opinion against the claim of the warrantees, and institutes an extraordinary tribunal, to bear and decide between the parties. The appearance of this bill produced two remonstrances from the Holland Company, but without effect. As soon as it became a law, the attorney-general and the counsel for the company were invited to a conference with the judges, on the carrying of it into effect; but, upon mature consideration, the counsel for the company declined taking any part in the business, and assigned their reasons in a letter addressed to the judges, dated the 24th of June 1802. An issue was then formed, by the direction of the judges, which was tried at Sunbury, on the 25th of November following, before Yeates, Smith and Bracicenridge, justices, and a report of the proceedings and decision on that occasion will be found in a subsequent part of the present volume.2


 Attorney-General v. The Grantees, post, p. 237. The Holland Land Company thereupon instituted a number of ejectments in the circuit court of the United States, one of which was certified, on disagreement of opinion between the judges, to the supreme court, where the question was determined in favor of the title of the Holland Land Company, in opposition to the decision of the state court. Huidekoper v. Douglass, post, p. 392, more fully reported in 3 Cr. 1. And on a second trial, there was a verdict and judgment in favor of that title. 1W. C. C. 258. But though this judgment settled the rights of the company, in the particular case, yet it is said by Judge Kennedy, in Campbell v. Galbreath, 1 Watts 101, that the supreme court of the state never changed its decision. And it is very questionable, whether Huidekoper v. Douglass was rightly decided, since the 34th section of the judiciary act declares that the laws of the several states shall he regarded as rules of decision, in trials at common law, in the court of the United States, in eases where they apply. And accordingly, it has frequently been determined, that the federal courts are bound by the decisions of the highest state courts, as to the local law of real property, whether grounded on the construction of a statute, or on the unwritten law of the state. St. John v. Chase, 12 Wheat. 153; Bell v. Morrison, 1 Pet. 352; Henderson v. Griffin, 5 Id. 151; Green v. Neal, 6 Id. 291; Brashear v. West, 7 Id. 609; Beauregard v. New Orleans, 18 How. 497; Suydam v. Williamson, 24 Id.; Chicago v. Robbins, 2 Black 419; Sumner v. Hicks, Id. 352; Williamson v. Suydam, 6 Wall. 723; Williams v. Kirtland, 13 Id. 306; Richmond v. Smith, 15 Id. 429.